FILED
                              NOT FOR PUBLICATION                           JUN 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SEUNG CHOON HWANG, a.k.a Seung                   Nos. 07-71164
Choon Son, et al.,                                    08-71300

               Petitioners,                      Agency Nos. A075-650-088
                                                             A075-650-089
  v.                                                         A075-650-090

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       In these consolidated petitions for review, Seung Choon Hwang and her

family, natives and citizens of South Korea, petition for review of the Board of

Immigration Appeals’ (“BIA”) orders dismissing their appeal from an immigration

judge’s (“IJ”) decision denying their application for adjustment of status, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to continue, Sandoval-

Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008), and we review de novo

claims of constitutional violations in immigration proceedings, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003). In No. 07-71164, we deny the petition for

review, and in No. 08-71300, we dismiss the petition for review.

      The IJ did not abuse her discretion in denying a continuance on the ground

that petitioners did not demonstrate good cause. See 8 C.F.R. § 1003.29 (an IJ may

grant a motion for continuance for good cause shown); see also Sandoval-Luna,

526 F.3d at 1247 (IJ did not abuse discretion in denying a continuance where alien

had no approved visa petition and no relief was immediately available).

Petitioners’ due process claim fails because they cannot demonstrate prejudice.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice

for a petitioner to prevail on a due process claim).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).




                                           2                           07-71164/08-71300
      The temporary stay of removal and voluntary departure confirmed by Ninth

Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir. 2004),

shall continue in effect until issuance of the mandate.

      In No. 07-71164: PETITION FOR REVIEW DENIED.

      In No. 08-71300: PETITION FOR REVIEW DISMISSED.




                                           3                         07-71164/08-71300